PER CURIAM:
Cornelius Tucker, Jr., filed a 28 U.S.C. § 2241 (2000) petition in the district court. Prior to any action by the district court, Tucker filed a notice of appeal. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because the district court has not acted on Tucker’s § 2241 petition, there is neither a final order nor an appealable interlocutory or collateral order for this court to review. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.